     Case 3:19-cv-00662-GPC-BGS Document 14 Filed 04/30/20 PageID.44 Page 1 of 2


1
2
3
4
5
6
7                             UNITED STATES DISTRICT COURT
8                           SOUTHERN DISTRICT OF CALIFORNIA
9
10   Michael Barrett Cason,                           Case No.: 3:19-CV-00662-GPC-BGS
11                                     Petitioner,
                                                      ORDER DISMISSING
12   v.                                               DUPLICATIVE ACTION.
13   Louis Williams, Warden,
14                                   Respondent.
15
16         On April 8, 2019, Petitioner filed a petition for writ of habeas corpus under 28
17   U.S.C. § 2241 and a motion to proceed in forma pauperis (“IFP”). (ECF No. 1.)
18   Petitioner was denied leave to proceed IFP on April 10, 2019. (ECF No. 4.) Though
19   Petitioner has filed various changes of address and one document entitled “Notice to
20   Agent, Notice to Principle,” (ECF Nos. 5, 9, 11), he has not sought to proceed IFP again
21   in this matter, nor amended his Petition.
22         Instead, Petitioner has proceeded in a parallel, duplicative case. On March 29,
23   2019, Petitioner filed a preceding habeas petition pending before the Court. (Cason et al,
24   Case No. 19-CV-0621, ECF No. 1.) In that Petition, Petitioner alleges substantially the
25   same claims, albeit with more detail, as in this case. Petitioner, moreover, directs both
26   suits at the same Defendant, Warden Louis Williams. And, Petitioner has continued to
27   litigate that matter by, for example, filing another motion for IFP on October 3, 2019,
28   which the Court then granted on December 19, 2019. (ECF Nos. 10, 11.)


                                                                              3:19-CV-00662-GPC-BGS
     Case 3:19-cv-00662-GPC-BGS Document 14 Filed 04/30/20 PageID.45 Page 2 of 2


1          In light of the foregoing facts, the Court dismisses the above-captioned matter as
2    duplicative. A litigant “ha[s] no right to maintain two separate actions involving the same
3    subject matter at the same time in the same court and against the same defendant.”
4    Walton v. Eaton Corp., 563 F.2d 66, 70 (3d Cir.1977); see also Friends of the Earth, Inc.
5    v. Crown Central Petroleum Corp., 95 F.3d 358, 362 (5th Cir.1996). “When a plaintiff
6    files a second complaint alleging the same claim as a prior, pending, related action, the
7    second complaint may be dismissed.” Barapind v. Reno, 72 F. Supp. 2d 1132, 1145 (E.D.
8    Cal. 1999), aff’d, 225 F.3d 1100 (9th Cir. 2000) (citing Zerilli v. Evening News Assn.,
9    628 F.2d 217, 222 (D.C.Cir. 1980)). \ Accordingly, Petitioner’s action under Case No.
10   19-CV-0662 is DISMISSED. Petitioner may proceed to litigate his habeas petition in the
11   already-filed Case No. 19-CV-0621.
12         IT IS SO ORDERED.
13         Dated: April 30, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                                             3:19-CV-00662-GPC-BGS
